DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 04/05/2022 has been entered. Claims 1-22 remain pending in the application.  Applicant’s amendments to the Claims have overcome each and every 112(b) rejections.  
Response to Arguments
Applicant's arguments filed on 04/05/2022 regarding the 35 U.S.C. 102 rejections have been fully considered and are persuasive. The examiner acknowledges cited prior art, Kirkpatrick (U.S. Pre-Grant Publication No. 2010/0122442) does not sufficiently teach “wherein the at least one tension member is spaced a distance away from the joint interface in a thickness direction of the wind turbine blade so as to extend in a spaced arrangement over the joint interface and wherein the first and second metallic plates are configured to abut in compression at the joint interface due to tension in the tension member”. The 35 U.S.C. 102 rejections of claims 1-4, 9, 12-14, 16 and 22 have been withdrawn. 

Applicant’s arguments filed on 04/05/2022 with respect to the 35 U.S.C. 103 rejection(s) have been fully considered and are persuasive. The examiner specifically notes the cited references Hibbard (U.S. Pre-Grant Publication No. 2010/0329865) and Nanukuttan (U.S. Pre-Grant Publication No. 2014/0178205) do not teach “wherein the at least one tension member is spaced a distance away from the joint interface in a thickness direction of the wind turbine blade so as to extend in a spaced arrangement. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Wobben (U.S. Pre-Grant Publication No. 2003/0138290) teaching a tension member that is spaced a distance away from the joint interface in a thickness direction of the wind turbine blade.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-12, 14-16, and 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hibbard (U.S. Pre-Grant Publication No. 2010/0329865), in view of Wobben (U.S. Pre-Grant Publication No. 2003/0138290).

As per claim 1, Hibbard discloses a wind turbine blade assembly comprising: a first wind turbine blade portion (25a; figure 8) having a first attachment portion (end the portion of blade segment 25a near blade segment 25b; figure 8) and a first conductive plate (28), a second wind turbine blade portion having a second attachment portion (end the portion of blade segment 25b near blade segment 25a; figure 8)and a second conductive plate (28), and wherein the first and second metallic plates are configured to abut in compression due to tension in the tension member when the first wind turbine blade portion is joined to the second wind turbine blade portion with the at least one tension member (conductive strips 28 are shown to have surfaces capable of abutting in compression when a tension member applies compression between blade segments 25a and 25b to join; figure 8).
Hibbard does not explicitly disclose wherein the first and second conductive plates are metallic and at least one tension member for coupling to the first and second attachment portions to join the first wind turbine blade portion to the second wind turbine blade portion at a joint interface, wherein the at least one tension member is spaced a distance away from the joint interface in a thickness direction of the wind turbine blade so as to extend in a spaced arrangement over the joint interface, wherein the first and second metallic plates are configured to abut in compression at the joint interface due to tension in the tension member when the first wind turbine blade portion is joined to the second wind turbine blade portion with the at least one tension member.
However, selection of a known material based on its suitability for its intended use is obvious to one of ordinary skill in the art (see MPEP 2144.07). Metallic material such as copper are widely used as conductive material. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify Hibbard’s conductive plates to incorporate metallic material such as copper since they are known to be good conductors.
Wobben is an analogous prior art in that it deals with joints for connecting blade segments. Wobben teaches at least one tension member (5) for coupling to the first and second attachment portions to join the first wind turbine blade portion to the second wind turbine blade portion at a joint interface (2), wherein the at least one tension member is spaced a distance away from the joint interface in a thickness direction of the wind turbine blade so as to extend in a spaced arrangement over the joint interface (as shown; figure 4), wherein blade shells are configured to abut in compression at the joint interface due to tension in the tension member when the first wind turbine blade portion is joined to the second wind turbine blade portion with the at least one tension member (the tensile stress of straps 5 result in a closing pressure stress to the hollow profiles 1a and a1b in the region of their joint 2; paragraph [0020]).
Wobben provides a predictable result of joining two blade segments. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify Hibbard’s blade segments to incorporate Wobben’s tension member as they provide the predictable result of joining two blade segments together in compression.

As per claim 2, Hibbard, in view of Wobben discloses the wind turbine blade assembly of claim 1. While Hibbard does not explicitly teach wherein when the first wind turbine blade portion is joined to the second wind turbine blade portion with the at least one tension member, the tension member is arranged to cross the first and second metallic plates when the wind turbine blade is viewed in planform, Hibbard, when combined with Wobben, would have the claimed structure wherein when the first wind turbine blade portion is joined to the second wind turbine blade portion with the at least one tension member, the tension member is arranged to cross the first and second metallic plates when the wind turbine blade is viewed in planform because Wobben’s tension member, when the first wind turbine blade portion is joined to the second wind turbine blade portion with the at least one tension member, is arranged to cross the ends of the mating surfaces of the first and second blade segments when the wind turbine blade is viewed in planform (Wobben, figure 4). Since Hibbard’s first and second conductive plates are located at the mating surfaces of the blade segments (Hibbard, figure 8), the modified structure would have the tension members crossing the first and second metallic plates.

As per claim 3, Hibbard, in view of Wobben, discloses the wind turbine blade assembly of claim 1. While Hibbard does not explicitly teach wherein the first and second attachment portions are arranged to be coupled by at least two tension members, and the first and second metallic plates are arranged between the at least two tension members, Hibbard, when combined with Wobben, would have the claimed structure because Wobben teaches more than two tension members, and the mating surfaces of the first and second blade segments arranged between the two tension members (Wobben, figure 6). Since Hibbard’s first and second conductive plates are located at the mating surface of the blade segments (Hibbard, figure 8), the modified structure would have two metallic plates arranged between two tension members. 

As per claim 4, Hibbard, in view of Wobben, discloses the wind turbine blade assembly of claim 3. Because Wobben teaches wherein a first tension member and a second tension member are arranged spaced apart in a chordwise direction when viewed in planform (figure 4), Hibbard, when combined with Wobben, would have the claimed structure of claim 4.

As per claim 5, Hibbard, in view of Wobben, discloses the wind turbine blade assembly of claim 1. Hibbard further teaches wherein the first and second blade portions each comprise a first and a second component of a lightning protection system respectively (3a’, 3b’; figure 8), and the first and second components are electrically coupled to the first and second metallic plates respectively (as shown; figure 8).

As per claim 6, Hibbard, in view of Wobben, discloses the wind turbine blade assembly of claim 5. Hibbard further discloses wherein the first and second components each comprise at least one of: a metallic mesh on the outer surface of the blade portion (conductive mesh 3a’, 3b’ on outer surface; figure 8), and an electrically conductive cable extending through the blade portion.

As per claim 7, Hibbard, in view of Wobben, discloses the wind turbine blade assembly of claim 5. Hibbard further discloses wherein the first and/or second blade portions comprise an electrically conductive carbon fibre spar extending through the blade portion  (spar 22 made of weakly conducting carbon-fibre; paragraph [0086]), electrically coupled to at least one of the metallic plates (as shown; figure 6).

As per claim 8, Hibbard, in view of Wobben, discloses the wind turbine blade assembly of claim 5. Hibbard further discloses wherein the first and second components (3a’, 3b’) are separate components and are electrically coupleable via the first and second metallic plates (as shown; figure 8).

As per claims 10 and 11, Hibbard, in view of Wobben, discloses the wind turbine blade assembly of claim 1. While Hibbard does not explicitly teach wherein the attachment portions each comprise at least one aperture extending through the attachment portion in a thickness direction of the wind turbine blade (claim 10) and at least one connection member disposed in the aperture, the connection member arranged for coupling to one of the tension members (claim 11), Hibbard, when combined with Wobben, would have the claimed structure because Wobben teaches wherein the attachment portions each comprise at least one aperture extending through the attachment portion in a thickness direction of the wind turbine blade (end portions of rotor parts 1a and 1b have apertures to accommodate bolts 6a and 6b; figure 4) and at least one connection member (6a, 6b) disposed in the aperture, the connection member arranged for coupling to one of the tension members (as shown; figure 4). The bolt allows to have the straps 5 in tension. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify Hibbard’s attachment portions to incorporate Wobben’s bolts as they provide support and tension for the straps to provide closing pressure (Wobben, paragraph [0020]).

As per claim 12, Hibbard, in view of Wobben, discloses the wind turbine blade assembly of claim 1. Hibbard further discloses wherein the first and second metallic plates (28) each have a substantially planar abutment surface (as shown; figure 8).

As per claim 14, Hibbard, in view of Wobben, discloses the wind turbine blade assembly of claim 1. Hibbard further teaches wherein the first and second blade portions further comprise a plurality of first and second attachment portions respectively, and wherein the first attachment portions are spaced apart in a chordwise direction and the second attachment portions are spaced apart in the chordwise direction (each blade portions have leading edge portion and trailing edge portions that are spaced apart in the chordwise direction; figure 8). It is noted that the claim does not further limit the attachment portion other than the spacing in the chordwise direction and does not have any limitations as to the structure of the attachment portions.

As per claim 15, Hibbard, in view of Wobben, discloses the wind turbine blade assembly of claim 1. Hibbard further discloses wherein the first and second blade portions each comprise a shell, the shell formed of: a top side forming a suction surface of the blade, and a bottom side forming a pressure surface of the blade, wherein the top side and the bottom side each comprise first and second attachment portions and first and second metallic plates (blade shells shown to have a top side forming a suction side and a bottom side forming a pressure side forming the attachment portions having the conductive contract strips 28; figure 8). While Hibbard does not explicitly at least one tension member, Hibbard, when combined with Wobben, would have the claimed structure because Wobben teaches at least one tension member at the top side and bottom side of the blade shell (figure 4).

As per claim 16, Hibbard discloses a method of constructing a wind turbine blade comprising: providing a first blade portion (25a; figure 8) having a first attachment portion and a first conductive plate (28), providing a second blade portion having a second attachment portion and a second conductive plate (28), and joining the first and second attachment portions, such that the first and second metallic plates abut with teach other (as shown; figure 8).
Hibbard does not explicitly disclose wherein the first and second attachment portions are joined via a tension member and the first and second metallic plates abut in compression due to tension in the tension member.
However, selection of a known material based on its suitability for its intended use is obvious to one of ordinary skill in the art (see MPEP 2144.07). Metallic material such as copper are widely used as conductive material. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify Hibbard’s conductive plates to incorporate metallic material such as copper since they are known to be good conductors.
Wobben teaches at least one tension member (5) for coupling to the first and second attachment portions to join the first wind turbine blade portion to the second wind turbine blade portion at a joint interface (2), wherein the at least one tension member is spaced a distance away from the joint interface in a thickness direction of the wind turbine blade so as to extend in a spaced arrangement over the joint interface (as shown; figure 4), wherein blade shells are configured to abut in compression at the joint interface due to tension in the tension member when the first wind turbine blade portion is joined to the second wind turbine blade portion with the at least one tension member (the tensile stress of straps 5 result in a closing pressure stress to the hollow profiles 1a and a1b in the region of their joint 2; paragraph [0020]).
Wobben provides a predictable result of joining two blade segments. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify Hibbard’s blade segments to incorporate Wobben’s tension member as they provide the predictable result of joining two blade segments together in compression.

As per claim 18, Hibbard, in view of Wobben discloses the method of claim 16. Hibbard further discloses electrically coupling at least one of the metallic plates to a component of a lightning protection system (conductive contact strip 28 connected to conductive mesh 3a’ and 3b’; figure 8).

As per claim 19, Hibbard, in view of Wobben discloses the method of claim 16. Hibbard further discloses wherein the component comprises at least one of: a metallic mesh on the outer surface of the blade portion (conductive mesh 3a’, 3b’; figure 8), and an electrically conductive cable extending through the blade portion.

As per claim 20, Hibbard, in view of Wobben discloses the method of claim 16. Hibbard further discloses wherein the first and/or second blade portions comprise an electrically conductive carbon fibre spar extending through the blade portion (spar 22 made of weakly conducting carbon-fibre; paragraph [0086]), and the method further comprises electrically coupling the electrically conductive carbon fibre spar to at least one of the metallic plates (as shown; figure 6).

As per claim 21 Hibbard, in view of Wobben discloses the method of claim 16. Hibbard further discloses wherein the electrical coupling is performed before the joining of the first and second attachment portions (as shown, conductive contact strips 28 are pre-connected to wire mesh 3a’ and 3b’ prior to joining; figure 8).


Allowable Subject Matter
Claims 9, 13, 17 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 

Claim 9 contains allowable subject matter because there is no motivation to combine the prior arts to create the claimed invention having the wind turbine blade assembly of claim 1, wherein on of the metallic plates is equipotentially bonded to any other metallic component of a joint between the first and second blade portions. 
Hibbard, in view of Wobben teaches the wind turbine blade assembly of claim 1. However both Hibbard and Woobben do not teach wherein on of the metallic plates is equipotentially bonded to any other metallic component of a joint between the first and second blade portions.
Kirkpatrick (U.S. Pre-Grant Publication No. 2010/0122442) teaches wherein one of the metallic plates is equipotentially bonded to any other metallic component of a joint between the first and second blade portions (bulkhead parts 36 and 38 are in contact (equipotentially bonded) with fasteners such as bolts received in threaded holes 34; figure 2).
However, Kirkpatrick’s metallic plate is a plate arranged inside the blade shell to allow two blade segments to connect. Hibbard’s metallic plate is a plate located at the blade shell for lightning protection. There is no motivation to combine Hibbard’s lightning protection conductive plate to incorporate Kirkpatrick’s metallic plate for mechanical connection and it would not have been obvious to one ordinary skill in the art to make such modification to create the claimed invention as Kirkpatrick’s metallic plates and Hibbard’s metallic plates are different metallic plates serving different purposes.

Claim 13 contains allowable subject matter because there is no motivation to combine the prior arts to create the claimed invention having the wind turbine blade assembly of claim 1, wherein the first metallic plate has at least one pin extending in a spanwise direction of the first blade portion and the second metallic plate has at least one corresponding hole for receiving the pin. 
Hibbard, in view of Wobben teaches the wind turbine blade assembly of claim 1. However both Hibbard and Woobben do not teach wherein the first metallic plate has at least one pin extending in a spanwise direction of the first blade portion and the second metallic plate has at least one corresponding hole for receiving the pin. 
Kirkpatrick (U.S. Pre-Grant Publication No. 2010/0122442) teaches wherein the first metallic plate has at least one pin extending in a spanwise direction of the first blade portion and the second metallic plate has at least one corresponding hole for receiving the pin (bolts received in threaded holes 34 in the spanwise direction, i.e., at least one bolt (pin) extending from bulkhead part 36 received in threaded hole 34 formed in bulkhead part 38; figure 2; paragraph [0020]).
However, Kirkpatrick’s metallic plate is a plate arranged inside the blade shell to allow two blade segments to connect. Hibbard’s metallic plate is a plate located at the blade shell for lightning protection. There is no motivation to combine Hibbard’s lightning protection conductive plate to incorporate Kirkpatrick’s metallic plate for mechanical connection and it would not have been obvious to one ordinary skill in the art to make such modification to create the claimed invention as Kirkpatrick’s metallic plates and Hibbard’s metallic plates are different metallic plates serving different purposes.

Claim 17 was previously indicated to have an allowable subject matter in the Non-Final Office Action dated 12/10/2021.

Claim 22 recites equipotentially bonding one of the metallic plates to any other metallic components of a joint between the first and second blade portions having similar scope as the allowable subject matter of claim 9.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG K KIM whose telephone number is (571)272-1324. The examiner can normally be reached Monday - Friday 8:30 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571)270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANG K KIM/Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745